Exhibit 4.1 SYMETRA FINANCIAL CORPORATION AND U.S. BANK NATIONAL ASSOCIATION, as Trustee Indenture Dated as of [] Debt Securities SYMETRA FINANCIAL CORPORATION Debt Securities CROSS REFERENCE SHEET* This Cross Reference Sheet shows the location in the Indenture of the provisions inserted pursuant to Sections 310-318(a), inclusive, of the Trust Indenture Act of 1939. Section of Trust Indenture Act Section of Indenture 310(a)(1); 310(a)(2) 310(a)(3); 310(a)(4) Inapplicable 310(a)(5) ** 310(b) 7.08 and 7.10(a), (b), and (d) 310(c) Inapplicable 311(a); 311(b) 311(c) Inapplicable 312(a) 5.01 and 5.02(a) 312(b) 5.02(b) 312(c) 5.02(c) 313(a) 5.04(a) 313(b); 313(c) ** 313(d) 5.04(b) 314(a)(1) 5.03(a) 314(a)(2) 5.03(b) 314(a)(3) 5.03(c) 314(a)(4) 314(b) Inapplicable 314(c)(1); 314(c)(2) 314(c)(3) Inapplicable 314(d) Inapplicable 314(e) 314(f) ** 315(a); 315(c); 315(d) 315(b) 315(e) 316(a) 6.06 and 8.04 316(b) 317(a) 317(b) 318(a) * The Cross Reference Sheet is not part of the Indenture. ** Deemed included pursuant to Section 318(c) of Trust Indenture Act of 1939. -i- TABLE OF CONTENTS1 Page ARTICLE ONE DEFINITIONS SECTION 1.01. Certain Terms Defined 1 ARTICLE TWO DEBT SECURITIES SECTION 2.01. Forms Generally 6 SECTION 2.02. Form of Trustee’s Certificate of Authentication 7 SECTION 2.03. Principal Amount; Issuable in Series 7 SECTION 2.04. Execution of Debt Securities 9 SECTION 2.05. Authentication and Delivery of Debt Securities 9 SECTION 2.06. Denominations of Debt Securities 10 SECTION 2.07. Registration of Transfer and Exchange 10 SECTION 2.08. Temporary Debt Securities 11 SECTION 2.09. Mutilated, Destroyed, Lost or Stolen Debt Securities 12 SECTION 2.10. Cancellation of Surrendered Debt Securities 13 SECTION 2.11. Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 13 SECTION 2.12. Interest Rights Preserved 13 SECTION 2.13. Securities Denominated in Foreign Currencies 13 SECTION 2.14. Wire Transfers 14 SECTION 2.15. Securities Issuable in the Form of a Global Security 14 SECTION 2.16. Medium-term Securities 17 ARTICLE THREE REDEMPTION OF DEBT SECURITIES SECTION 3.01. Applicability of Article 17 SECTION 3.02. Notice of Redemption; Selection of Debt Securities 17 SECTION 3.03. Payment of Debt Securities Called for Redemption 18 SECTION 3.04. Mandatory and Optional Sinking Funds 19 SECTION 3.05. Redemption of Debt Securities for Sinking Fund 19 ARTICLE FOUR PARTICULAR COVENANTS OF THE COMPANY SECTION 4.01. Payment of Principal of and Premium, if any, and Interest on Debt Securities 21 1 The Table of Contents, comprising pages i to v, is not part of the Indenture. -ii- Table of Contents (cont.) Page SECTION 4.02. Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 21 SECTION 4.03. Appointment to Fill a Vacancy in the Office of Trustee 21 SECTION 4.04. Duties of Paying Agents, etc. 21 SECTION 4.05. Limitations on Liens 22 SECTION 4.06. Limitation on Disposition of Stock 23 SECTION 4.07. Statement by Officer as to Default 23 SECTION 4.08. Further Instruments and Acts 23 ARTICLE FIVE HOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE SECTION 5.01. Company to Furnish Trustee Information as to Names and Addresses of Holders 23 SECTION 5.02. Preservation of Information; Communications to Holders 24 SECTION 5.03. Reports by Company 25 SECTION 5.04. Reports by Trustee 25 SECTION 5.05. Record Dates for Action by Holders 25 ARTICLE SIX REMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT SECTION 6.01. Events of Default 26 SECTION 6.02. Collection of Indebtedness by Trustee, etc. 28 SECTION 6.03. Application of Moneys Collected by Trustee 30 SECTION 6.04. Limitation on Suits by Holders 31 SECTION 6.05. Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default 32 SECTION 6.06. Rights of Holders of a Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default 32 SECTION 6.07. Trustee to Give Notice of Defaults Known to It, but May Withhold Such Notice in Certain Circumstances 32 SECTION 6.08. Requirement of an Undertaking to Pay Costs in Certain Suits under the Indenture or Against the Trustee 33 ARTICLE SEVEN CONCERNING THE TRUSTEE SECTION 7.01. Certain Duties and Responsibilities 33 SECTION 7.02. Certain Rights of Trustee 35 SECTION 7.03. Trustee Not Liable for Recitals in Indenture or in Debt Securities 36 SECTION 7.04. Trustee, Paying Agent or Registrar May Own Debt Securities 36 SECTION 7.05. Moneys Received by Trustee To Be Held in Trust 36 SECTION 7.06. Compensation and Reimbursement 36 -iii- Table of Contents (cont.) Page SECTION 7.07. Right of Trustee to Rely on an Officers’ Certificate Where No Other Evidence Specifically Prescribed 37 SECTION 7.08. Disqualification; Conflicting Interests 37 SECTION 7.09. Requirements for Eligibility of Trustee 37 SECTION 7.10. Resignation and Removal of Trustee 38 SECTION 7.11. Acceptance by Successor to Trustee 39 SECTION 7.12. Successor to Trustee by Merger, Consolidation or Succession to Business 40 ARTICLE EIGHT CONCERNING THE HOLDERS SECTION 8.01. Evidence of Action by Holders 40 SECTION 8.02. Proof of Execution of Instruments and of Holding of Debt Securities 41 SECTION 8.03. Who May be Deemed Owner of Debt Securities 41 SECTION 8.04. Debt Securities Owned by Company or Controlled or Controlling Companies Disregarded for Certain Purposes 41 SECTION 8.05. Instruments Executed by Holders Bind Future Holders 42 ARTICLE NINE HOLDERS’ MEETINGS AND CONSENTS SECTION 9.01. Purposes for Which Meetings May Be Called 42 SECTION 9.02. Manner of Calling Meetings 43 SECTION 9.03. Call of Meetings by Company or Holders 43 SECTION 9.04. Who May Attend and Vote at Meetings 43 SECTION 9.05. Regulations May Be Made by Trustee 43 SECTION 9.06. Manner of Voting at Meetings and Record To Be Kept 44 SECTION 9.07. Written Consent in Lieu of Meetings 44 SECTION 9.08. No Delay of Rights by Meeting 44 ARTICLE TEN SUPPLEMENTAL INDENTURES SECTION 10.01. Purposes for Which Supplemental Indenture May Be Entered into Without Consent of Holders 45 SECTION 10.02. Modification of Indenture with Consent of Holders of a Majority in Principal Amount of Debt Securities 46 SECTION 10.03. Effect of Supplemental Indentures 47 SECTION 10.04. Debt Securities May Bear Notation of Changes by Supplemental Indentures 48 -iv- Table of Contents (cont.)
